Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 1 and 6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS

6.	 (Currently Amended)  A subject support system comprising:
a subject support apparatus comprising:
	an upper portion comprising: 
a vest having a first end and a second end; 
a closure mechanism configured to couple the first end of the vest to the second end of the vest to form a closed loop; and 
a pair of shoulder straps extending from the vest; and
a lower portion comprising a seat piece having a first end and a second end, and a pair of loop straps extending from the first end and the second end of the seat piece, wherein the lower portion releasably couples to the upper portion;
a sling bar comprising at least two hooks to receive the pair of shoulder straps and the pair of loop straps; and
a lift mechanism coupled to the sling bar.
 
8.	(Canceled)

11.	(Withdrawn, Currently Amended)  A method of lifting a subject comprising:
	positioning an upper portion of a subject support apparatus around a torso of the subject, the upper portion comprising a vest having a first end and a second end, a closure mechanism configured to couple the first end of the vest to the second end of the vest to form a closed loop around the torso of the subject, and a pair of shoulder straps extending from the vest;
	positioning a seat portion of a lower portion of the subject support apparatus between legs of the subject and a surface upon which the subject is disposed, wherein the seat portion comprises a first end and a second end, and the lower portion further comprises a pair of loop straps extending from the first end and the second end of the seat portion , wherein a lower portion releasably couples to the upper portion, wherein the pair of shoulder straps and the pair of loop straps each extend for a length such that the pair of shoulder straps and the pair of loop straps are receivable by a single sling bar;
	coupling the pair of shoulder straps of the upper portion of the subject support apparatus and the pair of loop straps of the lower portion of the subject support apparatus to a lift mechanism; and 
	activating the lift mechanism to lift the subject.

16.	(Currently Amended)  The method of claim 11, wherein each of the pair of the loop straps is non-releasably coupled to the seat portion 

17.	(Currently Amended)  The method of claim 11, wherein the lower portion of the subject support apparatus does not encircle 

Authorization for this examiner’s amendment was given in an interview with Brian Tent on 05/10/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A thorough search for prior art fails to disclose any reference or any references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claims 1, 6, and 11. More specifically, the closest prior art references are U.S. Patent No. 4903355 issued to Hickerson and U.S. Patent No. 4941497 issued to Prather.
The combination of structure present in claims 1, 6 and 11 was not found in the prior art of record. In particular, the limitation “wherein a lower portion releasably couples to the upper portion, wherein the pair of shoulder straps and the pair of loop straps each extend for a length such that…” in combination with the other structure present in claims 1, 6 and 11 was not found in the prior art of record.
Hickerson discloses the majority of claims 1, 6 and 11 minus “a lower portion releasably coupling to the upper portion.” Such a modification would not have been obvious for one having ordinary skill in the art considering the thigh piece is an optional piece and there is no suggestion in the prior art to couple this to the vest as well as the sling bar.
 Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 1 may be forth or maintained.
Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of independent claims 1, 6, and 11 in view of the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./            Examiner, Art Unit 3673     

/Peter M. Cuomo/            Supervisory Patent Examiner, Art Unit 3673